Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-18 are pending in the current application.
2.	This application is a 371 of PCT/EP2019/086634 12/20/2019. FOREIGN APPLICATIONS EP 18215357.7 12/21/2018.
Information Disclosure Statements
3.	The information disclosure statement filed November 1, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the English translation of JP201151077 abstract is cited under Non-Patent Literature without a date.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Objections
4.	Claim 5 is objected to for not ending in a period. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 is drawn to an “organic solvent selected from the group consisting of water....”.  Water is not an organic solvent.
6. 	Claim 5, 14-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The step (iii) language “separating the result mixture from step (i) in a compound mixture and supernatant” appears to be an incomplete sentence and may be using the wrong preposition, possibly due to an idiomatic English error.  It has been interpreted as separating a compound of Formula 1a from a liquid.   
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nanchen WO 2014090918 A (cited on the IDS).  
Nanchen teaches the claimed compound on page 16 listed by name on line 16 as an embodiment of Formula II.  The compound was resolved by disasteroisomeric salt separation with the racemization of the unwanted isomer, the latter of which is the subject of the instant claim 1. This is described on page 3 as reaction step (C) after the resolution steps (A) and (B). The typical operation on page 3 second paragraph is generally referred to in the art as RRR (resolution–racemization–recycle) and is an iterative process where material is not lost, as discussed in the last paragraph of page 3 bridging page 4.  Lines 1-5 on page 23  also discuss additional  embodiments where the:

    PNG
    media_image1.png
    171
    478
    media_image1.png
    Greyscale

Further embodiments on the same page 23 lines 17 and 25  lists specific bases of  claim 3 which are inorganic bases, sodium  and potassium hydroxide. Additional bases are listed on page 22 and include the additional bases of claim 3, cesium carbonate, as well as organic bases. Water and organic solvents are used including aromatic hydrocarbons.  Toluene which is listed in claim 4 is a specific embodiment on page 23 line 28. A greater list of solvents is provided on page 21 and includes all the other solvents in claim 4.  
	The phase transfer catalyst is optional and only to be used when water is a component of the mixture as discussed on page 22 line 1, such that the water is an optional component and the phase transfer catalyst is also optional as discussed in the last paragraph of page 22. This meets the limitation of claim 6.
	 After recovering the racemized material it is recycled in steps (A) and (B), as discussed above, and in the Examples 3 on page 28 lines 1-10, the resulting racemized solution in Toluene  is treated with acid (HCl) (step ii) claim 5 and  “extracted 3 times” which means the compound was separated from a supernatant meeting step (iii) and is recovered.   Practically speaking this is done to neutralize the base and make sure the carboxylic acid is protonated forcing it into the organic layer.
	Claims 7 and 14 are drawn to the resolution steps of (A) and (B) as discussed above on page 3. The embodiment of Formula II as the acid is disclosed as diasteroisomeric salt separation with an amine at page 17 second paragraph and the specific amines of formula 2A, 2B are listed by name i.e. methylphenylethylamine, -methylbenzylamine (R is alkyl of 2 or carbons respectively) in the last paragraph on the same page.  The preferred embodiment is methylphenylethylamine in line 9 on page 18.  The process is a crystallization in a solvent which is a type of precipitation, and occurs in a solvent which is “separated, for example, by crystallization”.  Isopropanol, AKA 2-propanol, is listed in line 15 meeting the limitation of claim 8-10.  
With regard to heating the mixture as listed in claim  11, the material was heated “(A) in a reaction medium comprising a base and an aprotic organic solvent at a temperature of from 30°C to l50°C,” (abstract) and page 3. More details is given at page 18 last paragraph, “The formation of the diastereomeric salt may be performed at a temperature ranging from about 10°C to the reflux point of the solvent or solvent mixture. Salt formation is carried out preferably at a temperature ranging from room temperature to about 100°C.”
	Regarding the use of filtration to separate the precipitate, this is the known way to separate a solid from a liquid.  This is explicitly mentioned in example 4 on page 28 “the crude product is isolated by filtration”. Example 2, “carboxylic acid salt precipitates and is collected by filtration”. Page 19 mentions, “Upon cooling of the reaction mixture, one of thediastereomeric salts, preferably the one covering the S-enantiomer, usually crystallizes and may be isolated by filtration.”.
	With regard to the solvent being the same in step (a) and (i), claims 13 and 18, since the solvents are the same groups from each process they are described.  If this interpretation is not seen it would be obvious to choose the same solvent to limit the number of solvents used and streamline the process.  The solvent was the same in two examples of (a) and (i) and was toluene.
	All elements of the process are disclosed.  If it is not seen that all of the claims are anticipated by this process it is nonetheless obvious to choose the elements of the instant claims since the same result is expected.
8.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazutaka JP 2011051977 A (machine translation appended) in view of Nanchen WO 2014090918 A. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  Kazutaka teaches the resolution of racemic 4 - [5 - (3,5 - dichlorophenyl) - 5 - fluoromethyl - 4,5 - dihydroisoxazol-3-yl] - 2 - methylbenzoic acid, in Examples 1-3.  The resolution was done in toluene and ethyl acetate with  (L)-(-)-α-phenylethylamine which is the compound of Formula 2A where R is methyl  which is the process of claims 7-13 and 14-18.  According to paragraph [0058] “A solvent usable in the step of precipitating the diastereomer salt of the present invention, .... polar solvents such as alcohols such as Isopropanol”.  Nanchen teaches the process of the instant claims as discussed above where the unwanted isomer is racemized.  According to Nanchen:
	A preferred embodiment of the invention comprises a cyclic batch process, wherein one or more batches of a racemic compound of formula (II) are subjected to process steps (A) and optionally (B), the undesired enantiomer, in particular the R-enantiomer, obtained from the enantiomer separation of the one or more batches is subjected to racemization step (C), and the racemate from step (C) is subjected to a further enantiomer separation step (D). Conveniently, the undesired enantiomer, in particular the R-enantiomer, obtained from step (A) of a first batch process is racemized according to step (C) above, and the racemate obtained is added to a subsequent batch of racemic compound of formula (II) to be separated into the enantiomers according to the present invention. No compound of formula (II) is thus lost, as the undesired enantiomer of an enantiomer separation step (A) is always recovered according to step (C), and the racemate from step (C) is phased in a subsequent enantiomer separation step (A).

B)	Ascertaining the differences between the prior art and the claims at issue.
The process of the instant case differs from that of over Kazutaka in that he does not mention the steps of claims 1-6, where the unwanted isomer is recycled by racemization.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.    It is routine for a process chemist to perform the well known RRR (resolution–racemization–recycle) via diastereoisomeric salt formation. Since Nanchen was working with exactly the same compound and does recycling the combination is straightforward.   It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the recycling racemization steps taught by Nanchen after the process of Kazutka. A person of ordinary skill in the art would have been motivated to do so based on the desire to obtain a more material, and reduce waste.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.	Claims 7-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/414,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-13 of the ‘228 application are directed to the same process of claims 7-18, i.e. the resolution.  Claim 14 covers the same process of the instant claims, but has simply reversed the claimed order. The instant claims are drawn to racemization in claims 1-6, and have a “preceding steps” in claims 7-18, while the ‘228 application has the treatment of the racemic material with base afterwards, which is the same process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10.	Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-18 of copending Application No. 17/414,228 as applied to claims 7-18 above and further in view of Nanchen WO 2014090918 A. As discussed above claim 14 covers the same process of the instant claims, but has simply reversed the order. The instant claims are drawn to racemization in claims 1-6, and have a “preceding steps” in claims 7-18, while the ‘228 application has the treatment of the racemic material with base afterwards, which is the same process.  Nanchen teaches the process as discussed above. It is routine for a process chemist to perform the well-known RRR (resolution–racemization–recycle) via diastereoisomeric salt formation. Since Nanchen was working with exactly the same compound and does recycling the combination is straightforward.   It would have been prima facie obviousness type double patenting to one of ordinary skill in the art at the time the invention was made to perform the recycling racemization steps taught by Nanchen after the process of the ‘228 claims. A person of ordinary skill in the art would have been motivated to do so based on the desire to obtain a more material, and reduce waste.   
11.	Claims 7-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/414,477. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-12  of the ‘477 application are directed to the same process of claims 7-18, i.e. the resolution.  Claim 13 covers the same process of the instant claims, but has simply reversed the claimed order. The instant claims are drawn to racemization in claims 1-6, and have a “preceding steps” in claims 7-18, while the ‘477 application has the treatment of the racemic material with base afterwards, which is the same process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12.	Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15 of copending Application No. 17/414,477 as applied to claims 7-18 above and further in view of Nanchen WO 2014090918 A. As discussed above claim 13 covers the same process of the instant claims, but has simply reversed the order. The instant claims are drawn to racemization in claims 1-6, and have a “preceding steps” in claims 7-18, while the ‘477 application has the treatment of the racemic material with base afterwards, which is the same process.  Nanchen teaches the process as discussed above. It is routine for a process chemist to perform the well-known RRR (resolution–racemization–recycle) via diastereoisomeric salt formation. Since Nanchen was working with exactly the same compound and does recycling the combination is straightforward.   It would have been prima facie obviousness type double patenting to one of ordinary skill in the art at the time the invention was made to perform the recycling racemization steps taught by Nanchen after the process of the ‘477 claims. A person of ordinary skill in the art would have been motivated to do so based on the desire to obtain a more material, and reduce waste.   
Conclusion
13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625